Citation Nr: 9913768	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the residual effects 
of a  neck injury.

2. Entitlement to service connection for the residual effects 
of a back injury.

3. Entitlement to service connection for residual injuries to 
the arms and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1942 to 
November 1945. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDING OF FACT

The claims of entitlement to service connection for the 
residual effects of injuries to the neck, the back, the 
shoulders and arms are not supported by cognizable medical 
evidence showing current disabilities related to his period 
of service.  


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for the 
residual effects of a neck injury is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim for service connection for the 
residual effects of a back injury is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran's claim for service connection for a residual 
injury to the shoulders and the arms is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  However, a claim of 
service connection is not evaluated unless the person 
claiming VA benefits meets the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 
claim that is well-grounded is plausible, meritorious on its 
own, or capable of substantiation.  Murphy, supra; Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107.  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997);  Murphy, supra.  As will be explained 
below, the Board finds that the veteran's claims for service 
connection are not well-grounded.

In essence, the 78-year-old veteran contends that his current 
problems can be traced back to a 1945 airplane crash while on 
active duty.  

Service medical records for the period of June 1942 to 
November 1945 reflect that the veteran was injured in an 
airplane accident in September 1945.  The relevant service 
medical record entry reflects, in part, cerebral concussion, 
fractured ribs, hemothorax, and abrasions of the forehead, 
the anterior chest, the left wrist, and the right leg.  The 
veteran was discharged to duty in late September 1945.  A 
November 1945 entry regarding the ribs reflects return to 
duty.  The November 1945 separation examination reflects a 
history of an airplane crash, fractured ribs, and collapsed 
right lung.  The separation examination reflects: 
musculoskeletal defects - none.

A VA examination conducted in April 1946 reflects that the 
veteran had a sensation in the back of his neck like that of 
a limb "going to sleep" and that the feeling did not last 
for a very long time.  The record is silent for complaints 
relative to the arms, shoulders, and back.

VA treatment records dated for the period of January 1993 to 
November 1993 reflect that the veteran has a history of falls 
related to syncope.  VA treatment records dated for the 
period of April 1994 to May 1995 reflect that the veteran 
underwent surgery for cervical spine stenosis, that he has a 
20 year history of syncope or near syncopal episodes, and 
that his upper extremities to include his arms and shoulders 
are affected by the cervical spine condition.  Medical record 
entries dated in August 1994 reflect that the veteran had an 
initial episode of numbness of his extremities after the 1945 
airplane crash and a diagnosis of possible cervical 
polyradiculopathy (neck flexion causes numbness and tingling 
into the arms and the fingers), that he has had bilateral arm 
pain since 1990, and that the veteran was involved in a 
motorcycle accident (date not reported).  The veteran denied 
having neck and back pain on this examination.  Several VA 
medical record entries dated in January 1995 reflect by 
history the 1945 airplane crash and that the veteran had some 
mild upper extremity and neck pain with the upper extremity 
discomfort worse in the upper arms than in the fingers and 
the hands.  The veteran reported that he had not had any 
problems for 45 years, that 3-4 years ago he had increased 
pain, and more recently the pain was worse in his thumbs.  In 
relevant part, the entry reflects a diagnosis of cervical 
spine stenosis and cervical myelopathy.  A May 1995 
postoperative neurosurgery evaluation reflects that there was 
no pain in the right upper extremities, that the last three 
fingers were much improved, and there was pain at the level 
of cervical - 6.  

The VA neurological examination dated in April 1998 at the 
Loma Linda VA Medical Center reflects that the veteran was 
involved in a serious airplane accident in 1945, that he was 
hospitalized at that time and underwent a period of 
convalescence.  The veteran did not complain of low back or 
rib pain during the examination.  The examiner offered that 
there was no evidence that the residual effects of the 
airplane crash interfered with his daily life.  The examiner 
noted that when the veteran began to complain of symptoms of 
the neck and arms in 1972, "there would not likely be a 
relationship to the accident that occurred years before".  
On examination, the veteran specifically denied the presence 
of rib or rib cage pain "at this time."  The diagnostic 
impressions included degenerative arthritic changes were 
likely present at the cervical level, possibly with cervical 
myelopathy of a mild degree and that there was no clear 
evidence of residual effects from the airplane crash that 
occurred in 1945.

The Board acknowledges the veteran's contentions.  However, a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay statements as to 
medical diagnosis or causation are not competent).  It has 
not been alleged that the veteran is qualified to render such 
opinions.  Therefore, his statements cannot render the claim 
well grounded.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Still, where the issue does not require medical expertise, 
lay testimony may be sufficient.  Id.  As the veteran is 
competent to relate his symptoms, the Board has given those 
statements due consideration.  While the evidence of record 
reveals that the veteran is currently being treated for 
syncope with a history of falls and neurologic complaints 
related to his neck and upper extremities, there is no 
clinical data to show that the neurologic complaints are 
related to military service.  Further, there are no 
complaints of record for the back.  On the most recent VA 
examination, the veteran expressed no complaints regarding 
his low back.  

It is factually undisputed that the veteran was involved in 
an airplane accident in 1945 where he sustained abrasions to 
his forehead, the anterior chest, the left wrist, and the 
right leg.  The evidence of record shows that on separation 
from service in 1945, there were no musculoskeletal 
complaints or defects noted.  Moreover, since separation from 
service, the veteran has experienced syncopal episodes since 
the 1970's that have resulted in falls and that he was 
involved in a motorcycle accident, date unknown, as reported 
by him on an August 1994 examination.  The Board emphasizes 
that although VA physicians have documented the 1945 airplane 
accident and injuries as told to them and have associated his 
current neurological symptoms with a cervical spine 
disability, no physician has established the necessary link 
between the current symptoms and an incident in-service.  
Indeed, the veteran reported in January 1995 that it had been 
45 years since he had pain in his neck and upper extremities.  
Most important, a VA examiner in April 1998 opined that it 
was unlikely that the current symptoms were related to the 
1945 accident.  As there are no post service treatment 
records immediately following separation from service showing 
treatment or evaluation for these symptoms, there is no 
competent evidence which establishes that the residual 
effects of an injury to the neck, back, shoulders and arms 
were incurred in military service.  

In view of the foregoing, the Board finds that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that the claim for service 
connection for the residual effects of an injury to the neck, 
back, shoulders, and arms is well grounded, and the claim 
must be denied.  38 U.S.C.A.  § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims for service connection for the residual 
effects of an injury to the neck, back, shoulders, and arms.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for a residual injury to the neck is 
denied.

Service connection for a residual injury to the back is 
denied

Service connection for residual injuries to the shoulders and 
arms is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

